Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-15 and 27-31 are pending.

	


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 27  is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,296 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 27 of the current application include broader limitations of the independent claim 1 of the U.S. Patent No. 10,585,296 B2.
The limitations of claims 27 of the current application can be read on the limitations of the independent claim 1 of the U.S. Patent No. 10,585,296 B2.
Nonetheless, claim 27 of the present application made the claim a broader version of claim 1 of U.S. Patent No. 10,585,296 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 27 is not patentably distinct from claim 1 of U.S. Patent No. 10,585,296 B2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being obvious over Nishi (US. Pub. No. 2002/0018192 A1) in view of STAKER et al. (US. Pub. No. 2017/0289412 A1).
Regarding claim 1, Nishi teaches an optical scanning system for imaging a moving substrate ([para 0010]- scanning exposure has been performed by using a projection optical system), comprising: a. a stage configured to([abstract]-stage): i. undergo movement along an axis([abstract]- rectangular coordinate system defined by X and Y axes), and ii. support a substrate comprising a plurality of fields during said movement along said axis([para 0032]- a substrate stage (WST)); b. a camera in optical communication, through an optical path, with a field of said plurality of fields, when said substrate is supported by said stage([see in Fig. 6; para 0032; 0262 and 0286]- scanning type exposure apparatus for transferring a pattern on a mask to a substrate via a projection optical system (PL) by synchronously moving the mask  (R) and the substrate (W); the scanning type exposure apparatus comprising a mask stage (RST) arranged on a side of an object plane of the projection optical system; a substrate stage (WST) arranged on a side of an image plane of the projection optical system; a plurality of corner cubes (31Y1, 31Y2, 31Y3) provided on the mask stage and arranged in a second direction perpendicular to a first direction in which the mask is synchronously moved); and said acceleration tracking mirror are configured to maintain said optical path to stabilize said image of said substrate during said movement of said substrate([see in Fig. 20A-C and Fig. 27 A-C]- first acceleration control method is adopted, FIG. 27(B) shows a diagram illustrating the time-dependent change of the velocity command value in the scanning direction of the reticle stage corresponding to FIG. ll(B), and FIG. 27(C) shows a diagram illustrating the time-dependent change of the velocity command value in the scanning direction of the reticle stage when the second acceleration control method is adopted); c. a velocity tracking mirror([para 0011; 0014; 0070]-determining velocity ) and an acceleration tracking mirror mounted along said optical path, wherein said velocity tracking mirror([para 0079;0097;0156; 0158]- the substrate (W) is moved by the acceleration obliquely with respect to the first and second directions before the scanning exposure for the another comparted area (S2), and a movement velocity in the first direction is set to be a velocity corresponding to a sensitivity characteristic of the substrate.  In such a process, the movement velocity in the first direction is set to be the velocity corresponding to the sensitivity characteristic of the substrate before the scanning exposure for the comparted area (S2)).
However, Nishi does not explicitly disclose wherein said camera is configured to capture an image of said substrate comprising said field; c. a velocity tracking mirror and an acceleration tracking mirror mounted along said optical path, wherein said velocity tracking mirror.
In an analogous art, STAKER teaches wherein said camera is configured to capture an image of said substrate comprising said field([para 0063]- while the camera is collecting a two-dimensional image of a substrate portion by exposing one set of pixel rows); c. a velocity tracking mirror and an acceleration tracking mirror([para 0046]- the step-and-repeat systems the acceleration and deceleration of the positioning stage leads to less accurate alignment between the substrate and the camera, especially when performed quickly to maintain imaging throughput) mounted along said optical path, wherein said velocity tracking mirror([para 0023-0024]-determining velocity range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of STAKER to the modified system of Nishi an imaging system is provided wherein a positioning stage is translated continuously with respect to an objective lens component and a scan mirror is repositioned synchronously with the positioning stage while an image is created of a biochemical site on a planar substrate to requires high spatial resolution, accuracy, and speed[STAKER; para 0005 ].
Regarding claim 2, Nishi teaches a first electrical motor, and wherein a movement of said velocity tracking mirror is actuated by said first electrical motor([see in Fig. 2]- FIG. 2, the magnetically floating type two-dimensional plane motor is illustrates as a motor driving system 29).
Regarding claim 4, Nishi discloses further comprising a second electrical motor, wherein a movement of said acceleration tracking mirror is actuated by said second electrical motor([see in Fig. 2]- in FIG. 2, the magnetically floating type two-dimensional plane motor is illustrates as a motor driving system 29 for the convenience of illustration and explanation. An arbitrary driving system such as a voice coil motor and a piezoelectric motor may be used for the driving system for the reticle stage).
Regarding claim 5, Nishi discloses wherein said second electrical motor is a piezoelectric actuator ([see in Fig. 2]- in FIG. 2, the magnetically floating type two-dimensional plane motor is illustrates as a motor driving system 29 for the convenience of illustration and explanation. An arbitrary driving system such as a voice coil motor and a piezoelectric motor may be used for the driving system for the reticle stage).
Regarding claim 6, Nishi discloses wherein said velocity tracking mirror and said acceleration tracking mirror are adjacent ([see in Fig. 19(A) and 27(A)]- The  deceleration of the wafer stage WST (acceleration in the +Y direction having  the velocity in the -Y direction in FIG. 11(A))).
Regarding claim 7, Nishi discloses an objective lens, wherein said objective lens is configured to move along said optical path and wherein a movement of said objective lens is a function of a movement of said field out of a focal plane of said objective lens([para 0250 and 0323]- the objective lens, a non-sensitive illumination light beam (uniform illumination or spot illumination) onto the resist layer on the wafer W, and it photoelectrically detects the reflected light beam from the alignment mark or the fiducial mark by the aid of the objective lens. The photoelectrically detected mark detection signal is inputted into the signal processing circuit 68. The measured value of the laser interferometer system 76 is inputted into the signal processing circuit 68 by the aid of the wafer stage controller 78).
Regarding claim 8, Nishi discloses a third electrical motor and wherein a movement of said objective lens is actuated by said third electrical motor([see in Fig. 2]- in FIG. 2, the magnetically floating type two-dimensional plane motor is illustrates as a motor driving system 29 for the convenience of illustration and explanation. An arbitrary driving system such as a voice coil motor and a piezoelectric motor may be used for the driving system for the reticle stage).
Regarding claim 9, Nishi discloses wherein a movement of said velocity tracking mirror is a function of a velocity measurement of said movement of said stage along said axis([para 0280]- a predetermined velocity in the Y axis direction, are generated on the surface on which the lattice mark is formed.  A combined light flux of diffracted light beams generated from the lattice mark in the X axis direction is received to measure the position of the reticle stage RST on the basis of the phase change of the photoelectric conversion signal of the combined light flux).
Regarding claim 10, Nishi discloses wherein said movement of said acceleration tracking mirror is a function of a change in velocity measurement of said movement of said stage along said axis ([para 0015, 0244 and 0543]- The reticle stage RST, which is movable in the XY two-dimensional plane while sucking and holding a 9-inch size reticle R as a large mask by means of vacuum suction, electrostatic suction or the like, is arranged on the reticle base board 28.  FIG. 2 shows the X direction (second axis direction or second direction), the Y direction (first axis direction or first direction), and the Z direction.  The reticle R is sucked by an unillustrated electrostatic chuck or the like on the reticle stage RST at a strength of such a degree that no lateral shift or the like is caused on the reticle R even when a rate of acceleration at 4 G level is exerted thereon).
Regarding claim 11, Nishi discloses wherein said function of said velocity measurement and said function of said change in velocity measurement are generated by a linear displacement sensor, wherein said linear displacement sensor determines a positional measurement of said stage([para 0361]- a predetermined velocity, the synchronous control is started for the reticle R and the wafer W. The time t1, which ranges from the point of time of the start of the acceleration to the point of time of the start of the synchronous control, is called "acceleration time".  The follow-up control is performed by the reticle stage RST after the synchronous control is started until the displacement error concerning the wafer and the reticle gives a predetermined relationship, and then the exposure is started).
Regarding claim 12, Nishi discloses wherein said linear displacement sensor is a linear encoder([para 0358]- linear encoder 45)).
Regarding claim 13, Nishi discloses wherein said optical path comprises a filter configured to reduce a transmission of excitation light to said camera([para 0503]- The image of the pattern in the illumination area is reduced 1/4-fold (or 1/s-fold) by the projection optical system PL).
Regarding claim 14, Nishi discloses wherein a light source configured to generate said optical path is displaced adjacent to said stage and is not adjacent to said camera([para 0017; 0020; 0023]- the displacement (=2.times.L.times..theta.) occurs on the reflecting mirror 160, there is no discrepancy between the returning light flux and the reference light flux on the light-receiving plane even when L is long, because the light returns along the identical optical path).
Regarding claim 15, Nishi discloses an additional pair of mirrors comprising a second velocity tracking mi1rnr and a second acceleration tracking mirror, wherein said additional pair of mirrors is mounted along said optical path and wherein said additional pair of mirrors is configured to move along an additional axis([para 0015, 0244 and 0543]- The reticle stage RST, which is movable in the XY two-dimensional plane while sucking and holding a 9-inch size reticle R as a large mask by means of vacuum suction, electrostatic suction or the like, is arranged on the reticle base board 28.  FIG. 2 shows the X direction (second axis direction or second direction), the Y direction (first axis direction or first direction), and the Z direction.  The reticle R is sucked by an unillustrated electrostatic chuck or the like on the reticle stage RST at a strength of such a degree that no lateral shift or the like is caused on the reticle R even when a rate of acceleration at 4 G level is exerted thereon).


Claim 3 is  rejected under 35 U.S.C. 103 as being obvious over Nishi in view of STAKER as applied to claim 1 above and further in view of HAMA et al. (US. Pub. No. 2007/0165134 A1).

Regarding claim 3, the combination of Nishi and STAKER does not explicitly disclose, wherein said first electrical motor is a galvanometer.
In an analogous art, HAMA teaches wherein said first electrical motor is a galvanometer ([para 0098]- he rotating condition of the galvanometer mirror 65 in each of the four illumination units 60 is controlled by an illumination controlling device 
(not shown).  The illumination controlling device supplies electric power to a  motor (not shown) that drives the galvanometer mirror 65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of HAMA to the modified system of Nishi and STAKER three-dimensional imaging device that generates a video signal for displaying a three-dimensional image that is capable of supplying an image signal to a three-dimensional display device that brings the screens in turn at positions that are different in distance from a projecting optical system [HAMA; para 0026 ].

Claims 16-26(canceled).

Claims 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US. Pub. No. 2002/0018192 A1) in view of Akiyama et al. (US. Pub. No.  2006/0072191 A1) and further in view of and in view of STAKER et al. (US. Pub. No. 2017/0289412 A1).

Regarding claim 27, Nishi teaches an optical scanning system for imaging a moving substrate comprising([para 0032]- a substrate stage (WST) arranged on a side of an image plane of the projection optical system):
(a) a stage, said stage configured to move along an axis, wherein said stage is configured to hold a substrate comprising a plurality of fields([abstract]- exposure apparatus has a triangular shaped stage which is movable in a  two-dimensional plane while holding a substrate);
(b) an object lens([see in Fig. 2]-objective lens);
	(f) a controller module operably coupled to said electric motor to send a driving signal to said electric motor, wherein said controller module is capable of generating said driving signal as a function of a velocity fluctuation  of said stage od substrate movement along said axis([para 0278]- the reticle stage RST is subjected to the position measurement for the X, Y, and .theta. directions respectively by means of the reticle stage controller 33 on the basis of the measured values obtained by the reticle laser interferometer 30 as described above.  The reticle stage controller 33 basically controls the driving system (magnetically floating type two-dimensional plane motor) 29 for moving the reticle stage RST so that the position information (or velocity information) outputted from the interferometer 30 is coincident with the command value (target position, target velocity)).
	However, Nishi does not explicitly disclose (c) a camera capable of acquiring an image of one said plurality of fields through said objective lens, said image acquired via an optical path defined from one of said plurality of fields through said objective lens to said camera during acquisition of said image.
	In analogous art, Akiyama teaches (c) a camera capable of acquiring an image of one said plurality of fields through said objective lens, said image acquired via an optical path defined from one of said plurality of fields through said objective lens to said camera during acquisition of said image([para 0024 and 0026-0027]- the camera which picks up the confocal image; and a control section which moves at least one of the object lens and a stage on which the sample is placed in an optical axis direction, in synchronization with an imaging by the camera, based on a synchronization signal output from the camera). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Akiyama to the modified system of Nishi to provide a confocal microscope which enables to achieve a confocal effect with regard to all of directions at inside of an observed image face by using a multipinhole array as an optical filtering element for achieving the confocal effect [Akiyama; para 0016].
However, the combination of  Nishi and Akiyama don’t exclusively disclose 
(d) a motion tracking mirror mounted along said light path; (e) an electric motor operably coupled to said motion tracking mirror to actuate angular motion of said tracking mirror across said substrate.
	In an analogous art, STAKER teaches (d) a motion tracking mirror mounted along said light path([para 0015;0026 and 0028]- can mirror to detect whether there are any nonlinearities in the motion of the scan mirror; and using the offset corrections to remove, from the image of the substrate (or the portion thereof), any nonlinearities that are detected in the motion of the scan mirror); (e) an electric motor operably coupled to said motion tracking mirror to actuate angular motion of said tracking mirror across said substrate([para 0054]-the imaging systems in various embodiments are configured to image moving substrates in a scanning fashion. In such embodiments, a substrate is typically mounted (or otherwise placed) on a positioning stage that is coupled to one or more mechanisms (e.g., such as motors, actuators, etc.) that can continuously move the substrate under an objective lens component while a camera is taking images of the substrate (or of portions thereof)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of STAKER to the modified system of Nishi and Akiyama an imaging system is provided wherein a positioning stage is translated continuously with respect to an objective lens component and a scan mirror is repositioned synchronously with the positioning stage while an image is created of a biochemical site on a planar substrate to requires high spatial resolution, accuracy, and speed[STAKER; para 0005 ].
Regarding claim 29,  STAKER a sensor operably coupled to said controller module to send a signal comprising a positional measurement of said substrate or said stage to said controller module([see in Fig. 3]- FIG. 3 is a graph of scan mirror linearity errors and corrections in accordance with an example embodiment. Graph 305 of FIG. 3 shows deviations from ideal, linear scanning over one scan cycle excluding fly-back time. The deviation from linear motion of the scan mirror, Δy, may be measured in any convenient distance unit; here, graph 305 shows the deviation in image sensor pixels; [see also para 0079; 0081]).
Regarding claim 30, Nishi teaches wherein said sensor is comprises a linear encoder([see in fig. 7(B)]- linear encoder 45).


Claim 28 is  rejected under 35 U.S.C. 103 as being obvious over Nishi in view of Nishi in view of Akiyama and STAKER as applied to claim 27 above and further in view of HAMA et al. (US. Pub. No. 2007/0165134 A1).

Regarding claim 28, the combination of Nishi, Akiyama and  STAKER does not explicitly disclose, wherein said electric motor comprises a galvanometer.
In an analogous art, HAMA teaches wherein said electric motor comprises a
galvanometer ([para 0098]- he rotating condition of the galvanometer mirror 65 in each of the four illumination units 60 is controlled by an illumination controlling device 
(not shown).  The illumination controlling device supplies electric power to a  motor (not shown) that drives the galvanometer mirror 65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of HAMA to the modified system of Nishi, Akiyama and  STAKER three-dimensional imaging device that generates a video signal for displaying a three-dimensional image that is capable of supplying an image signal to a three-dimensional display device that brings the screens in turn at positions that are different in distance from a projecting optical system [HAMA; para 0026 ].


Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi  in view of Akiyama and STAKER as applied to claim 30 above and further in view of Hunter et al. (US 2016/0066775 A1).
Regarding claim 31, the combination of Nishi, Akiyama and  STAKER does not  explicitly disclose wherein said linear encoder is a non-interferometric encoder.
In an analogous art, Hunter teaches wherein said linear encoder is a non-interferometric encoder ([para 0075]- s an analog quadrature encoder. This concept is modified from electronic analog quadrature encoder systems operating under non-interferometric principles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hunter to the modified system of Nishi, Akiyama and  STAKER an imaging spectrometers which be used to generate hyperspectral images for medical diagnoses, contaminant detection, and food safety inspections, among other applications [Hunter; abstract].


				Citation of Pertinent Prior Art
The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	Staker et al., US 2014/0152793 A1, discloses imaging system for high speed, high resolution imaging of biochemical.
2.	STANKE  et. al., US 2010/0201981 A1, discloses optical metrology used in the manufacturing of  semiconductor devices, and more particularly to a zoned diffraction order  sorting filter for spectrometers used in semiconductor optical metrology systems, and to a method for wavelength calibration of spectrometers with zoned  order sorting filters.
3.	Staker et al., US 2014/0152888 A1; discloses imaging systems for use in biochemical applications.

Conclusion
                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487